74 F.3d 1234NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff--Appellee,v.Fred JACOBS, Defendant--Appellant.
No. 95-7353.
United States Court of Appeals, Fourth Circuit.
Jan. 16, 1996.

Fred Jacobs, Appellant Pro Se.  Christine Witcover Dean, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant noted this appeal outside the ten-day appeal period established by Fed.  R.App. P. 4(b), and failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(b).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  The district court entered its order on September 11, 1993;  Appellant's notice of appeal was filed on August 8, 1995.  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED